IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

ESTATE OF GLODE REQUA,
CAROL FLACH, as Executrix of the
ESTATE OF GLODE REQUA,
CAROL FLACH, individually and
SHIRLEY WADDY, individually,

C.A. No. K19C-03-026 NEP
In and For Kent County

Plaintiffs,
v.

BAYHEALTH MEDICAL CENTER, INC.
d/b/a KENT GENERAL HOSPITAL,
DELMARVA EMERGENCY
PHYSICIANS, LLP, a Limited Liability
Partnership, VERONICA R. RIOS, M.D.,
Individually, and THE FREDERICA
VOLUNTEER FIRE CO., a Delaware
Corporation,

i ae eee a a

Defendants.

Submitted: June 5, 2019
Decided: June 18, 2019

ORDER

Upon Review of the Affidavits of Merit
ACCEPTED

This matter involves a healthcare negligence suit filed by Plaintiffs Estate of
Glode Requa, Carol Flach individually and as Executrix of the Estate of Glode Requa,
and Shirley Waddy (hereinafter collectively "Plaintiffs"), against Defendants Bayhealth
Medical Center, Inc. d/b/a Kent General Hospital (hereinafter "Moving Defendant"), as

well as Delmarva Emergency Physicians, LLP, Veronica Rios, M.D., and The Frederica
Volunteer Fire Co. (all Defendants hereinafter collectively "Defendants").' Moving
Defendant has asked the Court to review the affidavits of merit filed in this case to
determine whether they satisfy 18 Del. C. § 6853. The Court has done so and
determined that they do as to Moving Defendant.

In this case, Plaintiffs filed their Complaint on March 19, 2019, alleging that
Defendants failed to provide appropriate medical care to "adequately, properly and care
for[sic]" the decedent, Glode Requa, leading to his death on January 10, 2017.
Plaintiffs allege that Mr. Requa died as a result of Defendants' negligence, careless
and/or recklessness, which includes, inter alia, Defendants’ failure to monitor decedent
properly, failure to evaluate and diagnose decedent properly, failure to recognize a life
threatening medical condition, failure to comply with the applicable standard of care,
failure to provide adequate supervision of medical personnel, and provision of medical
treatment and care that caused decedent to suffer respiratory arrest that resulted in his
death.

Plaintiffs submitted affidavits of merit to the Court along with the Complaint.
However, Plaintiffs failed to attach the curricula vitae of their experts. On June 4,
2019, the Court issued an Order deferring its decision on Moving Defendant’s Motion

and allowing Plaintiffs an additional twenty days to provide affidavits of merit

 

' Bayhealth Emergency Physicians, LLC, and Kent County EMS were also initially named as
defendants but were subsequently dismissed without opposition from Plaintiffs.
complying with the statute. Plaintiffs have complied with that Order, hand-delivering
the curricula vitae to the Court in sealed format on June 5, 2019.

In Delaware, a healthcare negligence lawsuit must be filed with an affidavit of
merit as to each defendant, signed by an expert, and accompanied by the expert's
curriculum vitae.’ The expert must be licensed to practice medicine as of the affidavit's
date and engaged in this practice in the same or similar field as the defendant in the
three years immediately preceding the alleged negligence, and Board certified in the
same or similar field as the defendant if the defendant is Board certified. The affidavit
must also state that reasonable grounds exist to believe that the defendant was negligent
in a way that proximately caused the plaintiff's injury.“ The affidavit must be filed
under seal and, upon request, may be reviewed in camera to ensure compliance with
statutory requirements.” The affidavit's requirements are "purposefully minimal."

Affidavits that merely track the statutory language are deemed sufficient.’

 

* 18 Del. C. § 6853(a)(1).

* Id. § 6853(c). Of course, these requirements apply only if the expert is a physician, and the
requirements regarding “same or similar field” apply only if the defendant is a physician. See
McNulty v. Correct Care Solutions, LLC, 2017 WL 1323711 (Del. Super. April 7, 2017)
(requirement of “same or similar” Board certification does not apply where defendant is not a
physician); accord Zappaterrini v. St. Francis Hosp., Inc., 2009 WL 1101618 (Del. Super. April 22,
2009). The court notes that Moving Defendant is not a physician.

“18 Del. C. § 6853(c).

> Id. § 6853(d).

® Mammarella v. Evantash, 93 A.3d 629, 637 (Del. 2014) (quoting Dishmon v. Fucci, 32 A.3d 338,
342 (Del. 2011)).

7 Dishmon, 32 A.3d at 342-43.
In this matter, two of the affidavits of merit address the alleged negligence of
Moving Defendant along with one or more of the other Defendants. As requested by
Moving Defendant, upon the Court’s in camera review, the Court finds the following as

to these two affidavits:

a. Each expert signed the affidavit.
b. The curriculum vitae of each expert is attached.

c. The expert who is a physician was licensed to practice medicine as

of the date of the affidavit.

d. The expert who is a physician is Board certified in Emergency
Medicine, and the other expert has training and experience as well as

certification as a registered nurse and a paramedic.

e. The expert who is a physician was involved in treating patients in
the field of Emergency Medicine for the three years prior to the

alleged negligent acts.

f. Each affidavit states that reasonable grounds exist to believe that the
Moving Defendant, along with one or more of the other Defendants,
breached the applicable standard of care while treating the decedent,
and that the breaches were a proximate cause of the injuries and

death of Glode Requa.
WHEREFORE, in consideration of the above, the court finds that the affidavits

of merit comply with 18 Del. C. § 6853(a)(1) and (c).

IT IS SO ORDERED.

/s/ Noel Eason Primos
Judge

NEP/wjs

via File & ServeXpress

oc: Prothonotary
Counsel of Record